DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               JANICE BAKER,
                                 Appellant,

                                      v.

                   MACY’S FLORIDA STORES, LLC,
                             Appellee.

                                No. 4D18-3618

                               [October 3, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Meenu Sasser, Judge; L.T. Case No. 50-2016-CA-011132-
XXXX-MB.

   Dave K. Roy of Roy & Associates, P.A., West Palm Beach, for appellant.

    Brian L. Harvell and Robert J. Squire of Resnick & Louis, P.C., Miami,
for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN and GERBER, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.